Promoting social inclusion and combating poverty (short presentation)
The next item is the report by Gabriele Zimmer, on behalf of the Committee on Employment and Social Affairs, on promoting social inclusion and combating poverty, including child poverty, in the EU.
Mr President, firstly, I regret that, for the own-initiative report that I am to present on behalf of the committee, neither open debate in plenary nor amendments are possible. I find it unacceptable that Members of Parliament restrict their own rights in this way and devalue own-initiative reports.
Our committee held very vigorous debates about the reports being presented today, with more than 200 amendments, 40 compromise amendments and two hearings for experts and stakeholders, all in close cooperation with the Committee on Women's Rights and Gender Equality. All this demonstrates the level of interest in this subject among Members.
The Committee on Employment and Social Affairs voted by an overwhelming majority across all groups to continue to develop the EU strategy for combating poverty and social exclusion and I hope that the entire plenary will do the same tomorrow. The committee makes it absolutely clear that, given the 78 million people living in poverty, including 19 million children, the EU and its Member States have an obligation to initiate specific, measurable goals to promote social integration and combat poverty.
A few days ago, the Commission suggested principles for the strategy of active integration, which should be approved by the European Council. As a committee, we support these suggestions, to the extent that we were made aware of them in advance. We go further, however, and call in our report for the development of a holistic approach to active social integration.
We believe this must be based on four pillars: firstly, making incomes poverty-proof through minimum income benefits and minimum wages; secondly, active employment market policies for better workplaces and sufficient incomes; thirdly, improved access to public services of general interest and quality services; fourthly, improved participation by those affected by poverty and exclusion in developing and implementing this strategy. Furthermore, we want to integrate gender equality into all aspects of this strategy.
Our committee finds it unsatisfactory that not even all EU states have a nationwide network of minimum income benefits. The level of minimum income benefits in many countries is below the EU poverty threshold. We therefore demand that income from minimum benefits and paid work should not lead to income poverty. We call upon the Council to agree on EU-wide targets for the level of minimum income benefits - at least 60% of the national median income - and minimum wages - at least 60% of the national average wage or the average wage in the relevant sector. Member States should meet these targets within a set deadline, taking full account of the principle of subsidiarity and applying the open method of coordination.
The committee paid particular attention in its consultations on this report to combating child poverty. For us, the focus is on the well-being of children. We base our work on the UN Convention on the Rights of the Child and derive from that a politically integrated requirement to combat child poverty.
We point out that in our view, access to high-quality services provides crucial momentum for the social integration of adults and, particularly, for that of children, particularly children at risk of poverty. We insist that the Member States begin by reducing child poverty by 50% by 2012 as a first step. Furthermore, we affirm this Parliament's resolution in January this year on combating the phenomenon of street children by 2015.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, allow me to say a few words about the report in question. You are well aware that in the renewed Social Agenda the Commission put forward the idea of fighting poverty as an integral part of the Social Agenda and the recommendation on social inclusion took up this idea. I am glad that the report, presented by the rapporteur in her speech, expressed support for this recommendation and also looked positively on some of the key sentiments in the recommendation. Let me say that while the Commission considers integral efforts to achieve social inclusion to be extremely important, it places even more emphasis on the issue of child poverty. In this context, I would like to point out that this is the first time in the present Commission's term that this topic has been presented in such an excellent manner. We aim to continue in this direction in the future because it is quite clear that hereditary poverty, which is passed down from parent to child, is one of the serious sociological problems linked to poverty. In our view, it is extremely important to break this vicious cycle.
Ladies and gentlemen, it is obvious that in this regard the Commission can rely on Parliament's support. Of course I will be interested to see how the documents and report progress in the future. It is also quite clear that the Commission will make considerable use of Parliament's decisions and opinions in its future efforts to achieve social inclusion: this is not an issue that can be solved with one communication alone, nor is it a battle that can be won within a short period of a few weeks or months.
That concludes the debate.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - (BG) Mr President, colleagues, I would like to express my support for Gabriele Zimmer's report on promoting social inclusion and combating poverty. Combating child poverty is a EU priority, but there are numerous obstacles to proper socialisation.
I would like to familiarise you with an unprecedented case in Bulgaria, which demonstrates how the authorities restrict the opportunity of thousands of children to receive education and achieve something better in their life. The state administration subjects Christian children in the public schools to religious discrimination. On account of the Muslim feast of Ramazan Bayram, which is not a public holiday except in states professing Islam, and with the connivance of the Bulgarian Ministry of Education, the schools in the regions of Kardzhali, Razgrad, Targovishte and Shumen closed their doors for two days in order to celebrate the Muslim feast. Despite the secular nature of Bulgarian education, a religious school holiday was declared in those regions! The Bulgarian children were forced to stay out of class.
Bulgaria is a Christian country and has no decrees on nationwide observance of Muslim feasts. How then have the Bulgarian public schools closed their doors and honoured a non-Bulgarian religious feast, at the expense of their own children, tacitly and without explanations? A certain person or certain people in Bulgaria are evidently interested in leaving the public schools' classrooms empty so as to fill the Turkish mosques.
in writing. - (GA) Social inclusion policies should be focused, primarily, on a person's right to live with dignity and should guarantee their involvement in society. To that end, social inclusion policies must ensure a level of income that would guarantee that people don't suffer from poverty or exclusion. This report supports the European Commission in taking this important step that will make the fight against poverty and the fight on behalf of social inclusion more visible. The report insists that the strategy be intensified by developing clear indicators and concrete objectives. It emphasizes the need for a more complete approach in the fight against poverty that includes a range of EU policies. The appeals the report has made for a minimum wage and a minimum income, prioritising the elimination of child poverty, and access to public services for groups that are at risk of social exclusion are particularly important. These should be complemented by facilitating social inclusion like housing, education, training and lifelong learning as well as income support schemes for individuals and families.
in writing. - This report has been described as a holistic approach to eradicating poverty. However, as the global financial storm continues to batter our citizens and economies, it has never been more clear that we live in an interconnected, interdependent world.
Policies enacted within the Union also have effect outside the Union. Therefore, problems outside the Union should inform the policies within it. We cannot isolate the fight against poverty in Europe from the global fight against exclusion.
Child labour reinforces poverty, condemning generation after generation to ignorance, ill health and early death. The proper place for children is in school. A developed economy cannot be built by an uneducated workforce. Children at work exclude their parents from such work and thereby the potential to struggle for better conditions. Indeed, children at work contribute to the global race to the bottom.
In 2005 78 million people (16%) in the European Union were living on the poverty line. Currently every fifth EU citizen lives in sub-standard conditions; each day some 1.8 million people seek shelter for the night in hostels for the homeless; 10% of individuals live in households where no-one works; the extent of long-term unemployment is as much as 4%; 15% of employees receive extremely low wages; and 8% of employees live in poverty despite having jobs. Moreover, 19 million children are affected by poverty.
Among the EU Member States there are countries in which suitable national social security systems have still not been put in place.
In this context, the European Commission's proposed approach to active social integration is worthy of recognition. The policy of social integration must guarantee the fundamental right of all people to have a decent life and to be part of society and it must also guarantee an integrated labour market, better access to high-quality services, sexual equality and an absence of discrimination.
The level of social aid is currently lower than the threat of poverty, and the Member States should adapt it to meet its main objective - lifting people out of poverty. Social protection programmes should provide people with effective help and support them in finding stable employment.
There is a need to take immediate action to benefit children suffering from a range of problems, children of immigrant families, neglected children, exploited children and children experiencing violence.
in writing. - Following the recent, in fact current, financial and economic upheaval and the global repercussions, I feel there is a necessity to re-evaluate the definition and thresholds of poverty.
I am concerned that a significant amount of poverty is not as obvious as it was decades ago but I am afraid it is just as real. The contemporary lifestyle helps camouflage this new poverty to a large extent.
The purchasing power of many households is being eroded by sharp increases in costs in general, and especially those relating to food, health and energy. Families with low incomes, pensioners, the unemployed and other niches within our society are at risk of becoming vulnerable and will struggle to survive as these costs represent the largest share of their monthly budget.
The performance of economies worldwide is expected to deteriorate rapidly as a recession is expected to take over. This would inevitably create instabilities in all sectors of the economy. Reductions in social programmes and services would compound the problem for those who are experiencing an erosion in their purchasing power.
I feel that the Union and the Member States have to address this issue to reduce the drastic inequalities and hardships that hidden poverty is having on many EU citizens.
in writing. - The necessity of eradicating child poverty is felt to be an important issue within the European Union. Roma children especially are the most deprived minority, lacking assistance in the areas of housing, employment, education and healthcare.
The combination of these factors results in a dire situation where Romani children have no future and where Roma and Romani children are socially excluded, especially in cases where Romani children grow up in extreme poverty. This type of environment denies Romani children the chance to exercise their existing rights which they deserve. Roma children who grow up in poverty lack the opportunities given freely to the majority. Social exclusion and child poverty must be taken into consideration during EU and Member States' policy-making, especially in areas relating to active social inclusion.
Current data show about 50% of Roma are illiterate or semi-illiterate; 30% of children aged 3-10 are suffering from serious illness such as TB; the life expectancy of Roma is 10 years lower than the majority. The level of social exclusion that Roma encounter in childhood is compounded as they grow into adults. In most European cities 90% of Roma are unemployed and have little hope of finding employment in the near future; this vicious circle has to be broken for the social cohesion of the EU.
in writing. - (HU) Our children's well-being is based on a healthy environment, decent housing, proper food, and access to education. The title of the report is too wide-ranging to focus with proper emphasis on the position of children. It cannot therefore express, but merely hint at, the extent to which child poverty shapes the future and present of society.
The report covers the themes of integration and poverty in a complex way, sometimes holistically, sometimes focusing on at-risk groups such as ethnic minorities, migrants, the elderly and persons with disabilities, with particular mention of the position of women and children. Naturally I support the view that employment is the most important tool for breaking out of poverty. In itself, however, it is not a guarantee of social integration or the elimination of poverty.
It also shows that among the employed there are many who are poor. A reason for this, reinforcing the message of the report, lies in improper working conditions and the inequitable wages system applying to certain disadvantaged groups. It is unfortunate that this document, which strives to reflect diversity, does not offer an opportunity for the problems of certain at-risk groups to be explored. Given the commitment of the author and the content of this report, I am sure the contribution it makes will assist the European institutions in making laws which will achieve its purpose, helping those for whom it is intended, the poor.
in writing. - (ET) Mr President, ladies and gentlemen. Every person should have an equal right to participate fully in the life of society, including the right to work and be economically active, and to enjoy a normal standard of living and well-being for the society in which they live.
Employment is unquestionably the best way of preventing poverty and social exclusion. It is, however, a curious fact that 20 million working people live in poverty in the EU today, most of them women.
To my mind, in addition to tackling the problems of poverty and social exclusion in vulnerable sections of the population, greater attention must be focused within the EU on poverty among working people, particularly among women.
A survey must be made of EU policies to stimulate the labour market: in order to offer people greater social protection, we need a springboard for regular, gainful and legally secure employment.
I am also of the view that the remuneration payable to workers in the Member States (the minimum wage) should be fair and should guarantee their income, thus preventing them from falling into the poverty trap.
I welcome the EU target set out in the report to provide for remuneration of at least 60% of the relevant (national, sectoral, etc.) average wage and the fact that the Member States have agreed on a timetable for achieving that target.
Only a balance between flexibility and protection can improve employment and social inclusion.
in writing. - (RO) 9 years after launching the "decent work” concept, half of the planet's labour force makes less than $2 a day and in 2007 the women's employment rate was 49% of the entire population, compared to that of the men, 74.3%.
In Romania, only 15% of the total number of employees benefit from decent work places and the number of women who risk becoming victims of poverty is approximately 10% higher than that of men. The discrepancy between salaries is obvious as men earn more than women in most economic fields and the monthly difference is approximately 1/3 of the minimum basic salary at country level.
The study conducted by the International Labour Organisation published on the occasion of International Woman's Day clearly shows that Europe can no longer afford to ignore women's potential and access to the labour market and to decent jobs is crucial for achieving gender equality. Access to decent work for all citizens must be a priority of employment policies because this is the basic social inclusion mechanism and, at the same time, the only sustainable solution for the fight against poverty.
in writing. - (ET) Social inclusion and child poverty are things we should take seriously and in that respect the committee's initiative is welcome. We should nonetheless question whether our plans are ambitious enough. The Member States should take several important steps in this regard.
The thing we need most in order to reduce social exclusion is for people to have incomes which are enough to live on. We should acknowledge that in most of the EU States where it is established, the minimum wage does not provide for the normal income.
Falling social assistance clearly has a role in social exclusion. Given the current economic depression there is open talk in Estonia, where there have been lively debates on how to balance the budget, of compromises on child benefit. Universal child benefit is something which all children deserve and as such, in addition to being of practical assistance, is of great symbolic significance. As a former Minister for Population and the current President of the Estonian Child Protection League, I am au fait with these matters and I shall do everything to ensure that this support, although costly and inefficient, is not abolished.
In addition to income support there are important targeted benefits to vulnerable groups such as the elderly, single parents, households with many children, and the disabled. Benefits of this kind should cover extra costs in connection with personal support, and medical and social care. The benefits in place in the United Kingdom for the elderly during cold weather to enable them to keep their homes warm and combat energy poverty are an excellent example of what other Member States, including Estonia, should take as a model.
in writing. - (RO) Road transport services represent 1.6% of the GDP and provide jobs for 4.5 million European Union citizens.
Economy and society, in general, largely depend on the efficiency of road transport since 44% of the goods are carried by trucks and 85% of the people travel by car, bus or coach.
I consider that, in order to meet the legal requirements regarding social conditions, Member States should invest in the road transport infrastructure and take the necessary actions to ensure the correct level of investments for the development of road transport infrastructure. In this context, the building of safe parking areas should be a priority.
In order to have no artificial barriers to the free movement of goods, I requested, by way of an amendment, that a report on the situation of traffic controls in every Member State be submitted to the European Parliament by the Commission. Taking into consideration that there are types of controls limiting the free movement of goods or persons, I requested the Commission to review the existing legislation and propose its amendment in order to ensure a consistent system of traffic controls.